NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                       IN THE DISTRICT COURT OF APPEAL
                                       OF FLORIDA
                                       SECOND DISTRICT



STEVEN O. SCOTT, DOC #529583               )
                                           )
             Appellant,                    )
                                           )
v.                                         )        Case No. 2D17-4213
                                           )
STATE OF FLORIDA,                          )
                                           )
             Appellee.                     )
                                           )

Opinion filed March 14, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Michelle Sisco, Judge.

Steven O. Scott, DOC #529583, pro se
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Cerese Crawford Taylor,
Assistant Attorney General, Tampa, for
Appellee.

PER CURIAM.


             Affirmed.


LaROSE, C.J., and BLACK and BADALAMENTI, JJ., Concur.